Title: To James Madison from John Nicholas, 20 May 1816
From: Nicholas, John
To: Madison, James


        
          Dear Sir
          20 May 1816
        
        I was honored with your letter of the 6th. instant by the last mail and feel myself called on by my personal regard to you and my attachment to the government to call your attention to a possible a⟨pplicant for⟩ the office of post master at Albany, in w⟨hich?⟩ I think the character of the government deeply involved.
        It has been reported by several of the representatives from this state since their return that Solomon Southwick would be appointed and one has said I understand that he heard from Mr. Meigs that the appointmt. was no longer with him but was in the hands of higher authority, meaning yours, and that you were for S.S. I confess I gave no credit to this information, ’till I recd. your letter which has made me suppose that it is possible you have been deceived by people in this State who dare not be known as his supporters but recommend him to you with an ⟨inten⟩tion of puting all the odium on you.
        I am assured that this man’s pretensions have been so little countenanced in the last winter at Albany, that there was no idea that he was even a candidate, but I know the character of the people of the state so well that I can readily comprehend the whole procedure—it is to give you some idea of it that I now write.
        The active politicians of this […] been made by Clinton & […] ⟨w⟩as their great favorite. He is bold in his character and sticks at nothing to serve

his friends who are of a character to depend wholly on him. It was said many years ago by one of his newspapers that he was never known to desert a friend. The public councils are still filled with his friends but they have been obliged to withdraw from him by public opinion. Southwick stands in the same relation to them that his master does and altho’ sunk much lower in character has their attachment still and is considered of great importance to the revival of the party. This will open to you a full view of the means of ⟨obtaining⟩ recommendations which would […] ⟨resp⟩onsibility on the signers—for Secret friends in pretended opponents having access to the whole republican party and operating on their recollection of past union & their compassion for present poverty and asking only what will cost them nothing.
        From the cessation of all hostilities and other symptoms I should not be surprized that the great men here who have been so much his enemies have been appeased and have consented to bring this disgrace on the govt. I suppose you are apprized that they really have no objection to this effect being produced and that there are few great men in this state who wd. be unwilling that it should be believed that […] S. out of attachment […] continuance of Virga. power.
        I have no great opinion of the political integrity of the state, but I do not doubt such an appointment will be received with astonishment throughout. This man was taken up by the trading part of the federalists for services rendered in opposition to the govt. in time of the war and would have been brought into the state govt. but for the pride of some leaders who recollected his former offences. His price was fixed and that paid he was gone forever, but on it’s failure he made the best of his way back and is now making the most of his old friends.
        I know that I am runing the risque of incuring your suspicion of being excited by my wishes in behalf of another. I believe you will find reason to believe me when I assure you that I am disposed to feel ⟨con⟩tempt for office hunters and men that are w⟨i⟩lling to throw themselves on the caprices of any government for a living and that the great anxiety I feel in this case is for the comfort of a very venerable old patriot which will be procured by confirming the office in the hands of a virtuous son—but my concern for them is entirely swallowed up by the apprehension of bringing so great reproach on your administration and I beg, if it is determined that the present incumbent shall not hold it that some third man may be taken. I am sincerely & mo. respectfuly yr. friend & servt.
        
          John Nicholas
        
      